Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 2-5, 7-22,  24-39 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 2, Duart Alvarez Cenfuegos (US 2015/0328716, IDS Document) in discloses a portable exothermic welding ignition controller for use with a portable power tool battery (Figures 6-7 shows ignition controller connected to the ignition element for welding for use with portable power source/battery 42, Paragraph 55, “…batteries (42) by way of portable power source (42)”, Figures 1-5, 8-10 shows circuit and structure details), the portable exothermic welding ignition controller comprising: 
a housing portion (comprising outer portion 4 enclosing 43, Figure 4, Paragraph 55); 
a circuit board (comprising circuit of Figure 8)  positioned within the housing portion (circuit of Figure 8 positioned in elongated portion 43of the housing/case 4 in Figures 4-7); 
a battery receiving portion associated with the housing portion (comprising 41, Figure 4), including a recess open on two sides of the battery receiving portion (recess partially enclosing 42 and connecting/coupling elements comprising 55, 51, 56 with openings at the ends, Figure 4), the recess configured to receive the portable power tool battery (comprising portable power source/battery 42, Figure 4, Paragraph 55, power tool battery portion 42 received into the recess, Figure 4), 
a connector electrically coupled to the circuit board (connector to the terminals of 13, Figure 8), wherein the connector is configured to electrically couple conducting lead wires (comprising 3, Figures 6-7) for an exothermic welding igniter (comprising ignition element 1 with conducting tracks 12 and resistive wire 13, Figures 1-2, 6-7, Figure 8 shows circuit board details with connection to battery terminal); and 
an actuator (comprising 62, Figures 5-8) operatively coupled with the circuit board to cause the discharge of electrical power from the portable power tool battery through the connector to the exothermic welding igniter (Figure 8, shows 62 and 42 in operatively engageable connection to discharge power from 42 to connection terminals of 13, Paragraphs 62-64), the actuator configured to move in an actuation direction (62 configured to move in actuation/downward direction, Figure 5). 
Duart Alvarez Cenfuegos does not disclose the recess configured to receive a first portion of the portable power tool battery with a second portion of the portable power tool battery disposed outside of the recess, a contact surface disposed in the recess, the contact surface spaced apart by a gap from each of the pair of spaced-apart opposed sidewalls, a pair of electrical prongs disposed in the recess adjacent the contact surface, the pair of electrical prongs configured to electrically couple the circuit board to the portable power tool battery, each of the electrical prongs of the pair of electrical prongs extending in a direction away from and perpendicular to a plane defined by the contact surface, and projections disposed in the recess, the projections at least partially defining receiving cavities with each of the projections at least partially defining a respective one of the receiving cavities in the recess, each of the receiving cavities configured to slidably receive at least a portion of a corresponding shoulder of the portable power tool battery, and the actuation direction being perpendicular to the plane defined by the contact surface.
Pickens (US 9,419,258) discloses a battery pack adapter (520, Figures 1-10, Column 1, lines 15-19, Column 9, lines 18-35, “the battery pack receptacle is similar to a receptacle for charging battery packs used for cordless devices or tools (e.g., cordless drills, cordless screwdrivers, cordless saws, cordless garden tools, cordless sanders, etc.) comprising a battery receiving portion including a recess open on two sides of the battery receiving portion and partially defined by a pair of spaced-apart opposed sidewalls (recess in 520 open on two sides partially defined by opposing ridges 206, Figure 10); 
the recess configured to receive a first portion of the portable power tool battery with a second portion of the portable power tool battery disposed outside of the recess (Figures 1-10, 520 receiving a first portion disposed inside of the recess and a second disposed outside of the recess, portion disposed open/entry side of the recess);
a contact surface disposed in the recess (contact surface including 205, Figure 10), the contact surface spaced apart by a gap from each of the pair of spaced-apart opposed sidewalls (contact surface with 205 spaced apart from the side walls by a gap as shown in Figure 5), 
a pair of electrical prongs disposed in the recess adjacent the contact surface (electrical prongs 205), the pair of electrical prongs configured to electrically couple the circuit board to the portable power tool battery (205 when connected to the battery, not shown), 
each of the electrical prongs of the pair of electrical prongs extending in a direction away from and perpendicular to a plane defined by the contact surface (prongs 205 extending vertically/perpendicular and away from the horizontal/contact surface between the prongs 205, Figures 1-10), and 
projections disposed in the recess, the projections at least partially defining receiving cavities with each of the projections at least partially defining a respective one of the receiving cavities in the recess (comprising 206 on the sides and projection/raised surface comprising 205 partially defining the receiving cavities in the recess, Figures 1, 5 view of 520 ), each of the receiving cavities configured to slidably receive at least a portion of a corresponding shoulder of the portable power tool battery (Figure 4 shows direction 460 for slidably receive the shoulder of the battery pack).
Combination of Duart Alvarez Cenfuegos and Pickens does not disclose the actuation direction being perpendicular to the plane defined by the contact surface, in combination with the other recited elements of the portable exothermic welding ignition controller for use with a portable power tool battery of Claim 2, therefore allowable. Claims 3-5, 7-18, 38 depend from Claim 2.
Regarding Claims 19, Duart Alvarez Cenfuegos discloses a portable exothermic welding ignition controller for use with a portable power tool battery (Figures 6-7 shows ignition controller connected to the ignition element for welding for use with portable power source/battery 42, Paragraph 55, “…batteries (42) by way of portable power source (42)”, Figures 1-5, 8-10 shows circuit and structure details), the portable exothermic welding ignition controller comprising: 
a housing portion (comprising outer portion 4 enclosing 43, Figure 4, Paragraph 55); 
a circuit board (comprising circuit of Figure 8) positioned within the housing portion (circuit of Figure 8 positioned in elongated portion 43 of the housing/case 4 in Figures 4-7); 
a battery receiving portion associated with the housing portion (comprising 41, Figure 4), including a recess open on two sides of the battery receiving portion (recess partially enclosing 42 and connecting/coupling elements comprising 55, 51, 56 with openings at the ends, Figure 4), the recess configured to receive the portable power tool battery (comprising portable power source/battery 42, Figure 4, Paragraph 55, “…batteries (42) by way of portable power source (42)”, 42 received into the recess, Figure 4), wherein the recess defines a first opening and a second opening, wherein the first opening defines a first plane and the second opening defines a second plane (opening at cap/44 end in a first plane and opposite end with opening for 52 in a second plane both openings in the same direction/having parallel planes, Figure 4), and  
a pair of spaced apart electrical prongs disposed in the recess (51 for a first pole of 42 and comprising metal pieces that form the housing for a second pole of the battery, Figure 4, Paragraph 57, “stem (51) makes contact with a first pole of the batteries (42) ……the metal pieces that form the case (4)….are in electrical contact with a second pole of the batteries opposite to the first pole (52)”, 51 and the metal pieces of the housing are spaced apart in a perpendicular direction and spacing is perpendicular for the first opening and second opening, Figure 8 schematically shows the prongs spaced apart from each other);
an actuator (comprising 62, Figures 5-8) operatively coupled with the circuit board to cause the discharge of electrical power from the portable power tool battery through the connector to the exothermic welding igniter (Figure 8, shows 62 and 42 in operatively engageable connection to discharge power from 42 to connection terminals of 13, Paragraphs 62-64), and
wherein the portable exothermic welding ignition controller is configured such that when the recess receives the first portion of the portable power tool battery, an external portion contacts and overlaps a portion of the second portion of the portable power tool battery (44 external to the recess contacts and overlaps a second portion of the portable power tool battery, Figure 4).
Duart Alvarez Cenfuegos does not disclose that the external portion being a portion of battery receiving portion external to the recess and the second plane at an acute angle relative to the first plane. 
Pickens discloses a battery pack adapter (520, Figures 1-10, Column 1, lines 15-19, Column 9, lines 18-35, “the battery pack receptacle is similar to a receptacle for charging battery packs used for cordless devices or tools (e.g., cordless drills, cordless screwdrivers, cordless saws, cordless garden tools, cordless sanders, etc.) comprising a battery receiving portion associated with a housing portion, the battery receiving portion including a recess defined in the battery receiving portion (recess in 520 open on two sides partially defined by opposing ridges 206 including an overlapping portion 120 external to the recess, Figures 1-2, 10), the recess configured to receive a first portion of the portable power tool battery with a second portion of the portable power tool battery disposed outside of the recess (Figures 1-10, 520 receiving a first portion disposed inside of the recess and a second disposed outside of the recess, portion disposed open/entry side of the recess),
wherein the recess defines a first opening and a second opening, wherein the first opening defines a first plane and the second opening defines a second plane, the first plane and the second plane having a relative acute angle (recess open in the first/sloped plane and a second/horizontal plane having relative acute angle, Figures 1-10), and
a pair of spaced apart electrical prongs disposed in the recess (electrical prongs 205), the pair of electrical prongs configured to electrically couple a circuit board of the adapter to the portable power tool battery (205 when connected to the battery, not shown); 
wherein when the recess receives the first portion of the portable power tool battery, a portion of battery receiving portion external to the recess contacts and overlaps a portion of the second portion of the portable power tool battery (portion 120 overlaps a second portion of the portable power tool battery).
Combination of Duart Alvarez Cenfuegos and Pickens does not disclose the external portion being a portion of battery receiving portion external to the recess, in combination with the other recited elements the portable exothermic welding ignition controller for use with a portable power tool battery of Claim 19, therefore allowable. Claims 20-22, 24-33, 39 depend from Claim 19.

Claim 34 basically recites a portable exothermic welding ignition controller for use with a portable power tool battery having substantially similar limitations as Claim 2, excluding the allowable feature of Claim 2, and further limitations including limiting wherein at least one of the external housing surface and the battery receiving portion is configured to rest on the portable power tool battery such that the portable exothermic welding ignition controller is configured to be supported by the portable power tool battery. Combination of Duart Alvarez Cenfuegos and Pickens does not disclose the at least one of the external housing surface and the battery receiving portion is configured to rest on the portable power tool battery such that the portable exothermic welding ignition controller is configured to be supported by the portable power tool battery,  in combination with the other recited elements the portable exothermic welding ignition controller for use with a portable power tool battery of Claim 34, therefore allowable. Claims 35-37 depend from Claim 34. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/17/2022